DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed 12/22/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of independent claims: none of the references either singularly or in 
Negoro’538 shows a MFP receiving customization from PC for the UI screen of the MFP by adding icon/application icons to be displayed. Negoro’538 do not include all the detailed combined limitations included in the claim including a processor configured to receive an addition of additional information by an administrator, the additional information including application software received from an external device to be executed on the information processing device cause a display position of an image representing the additional information to be restricted in a case where an important attribute indicating importance is assigned to the additional information, and when the additional information is to replace  
Phillips’626 shows visually prioritizing icons by highlighting and placing them in prioritize region positions. Phillips’626 do not include all the detailed combined limitations included in the claim including a processor configured to receive an addition of additional information by an administrator, the additional information including application software received from an external device to be executed on the information processing device cause a display position of an image representing the additional information to be restricted in a case where an important attribute indicating importance is assigned to the additional information, and when the additional information is to replace other additional information corresponding to another image already being displayed, present an indication that the another image is a replacement target of the additional information, therefore this claim is allowable. 
Watanabe’894 shows icons with specific priorities to be always displayed in the GUI. Watanabe’894 do not include all the detailed combined limitations included in the claim including a processor configured to receive an addition of additional information by an administrator, the  
Asai’581 shows in paragraphs [0113], [0121]-[0122] and figure 9 designating an important application with a star. Asai’581do not include all the detailed combined limitations included in the claim including a processor configured to receive an addition of additional information by an administrator, the additional information including application software received from an external device to be executed on the information processing device cause a display position of an image representing the additional information to be restricted in a case where an important attribute indicating importance is assigned to the additional information, and when the additional information is to replace other additional information corresponding to another image already being displayed, present an  
Hu’071 shows in claim 14 applications having priority designations appears in the same location on the restricted display each time. Hu’071 do not include all the detailed combined limitations included in the claim including a processor configured to receive an addition of additional information by an administrator, the additional information including application software received from an external device to be executed on the information processing device cause a display position of an image representing the additional information to be restricted in a case where an important attribute indicating importance is assigned to the additional information, and when the additional information is to replace other additional information corresponding to another image already being displayed, present an indication that the another image is a replacement target of the additional information, therefore this claim is allowable. 
O’964 (US 2017/0331964) shows in paragraphs [0045]-[0047] and Figures 7-8 how to replace an icon of send in a display. O’964 do not include all the detailed combined limitations included in the claim including a processor configured to receive an addition of additional information by an administrator, the additional information including application software  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675